Claim Rejections - 35 USC § 101
Claims 1 – 20 are currently pending.
Claims 1-2, 7-8, 12-13, 18 and 20 are currently amended.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/24/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant’s arguments, see pages 10 – 12 of applicant’s response, filed 4/4/2022, with respect to the rejection of the claims under 35 USC 102 and 35 USC 103 have been fully considered and are persuasive.  The rejections of the claims have been withdrawn. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract ideas, specifically mathematical concepts without significantly more. The claim(s) recite(s) multiplying input data and a coefficient, adding the multiplied value to a first accumulated value and an accumulator to output a second accumulated output value for performing a subsequent multiplying and adding operation; which are mathematical operations. This judicial exception is not integrated into a practical application because the claim 1 is directed to a neural processor circuit comprising a neural engine circuit including a multiply add circuit and an accumulator circuit; claim 12 is directed towards a method of operating a multiply accumulator circuit including a multiply add circuit.  The recited elements do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a circuit. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the circuitry described in the claim does not perform any additional functionality to the claims beyond the mathematical operations being performed.  Limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself, and cannot integrate a judicial exception into a practical application, see MPEP 2106.05(h).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY K HUSON whose telephone number is (571)270-3430. The examiner can normally be reached Monday - Friday 7:00 - 3:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on (571) 270-1023. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY K HUSON/Primary Examiner, Art Unit 2181